FILED IN                                                                                 AP-77,022
COURT OF CRIMINALAPPEALS                                                      COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
      February 11, 2015                                                     Transmitted 2/10/2015 4:40:51 PM
                                                                               Accepted 2/11/2015 9:24:16 AM
                                                                                               ABEL ACOSTA
   ABELACOSTA, CLERK                         No. AP-77,022                                           CLERK



                                             IN THE
                                   COURT OF CRIMINAL APPEALS
                                           OF TEXAS


                                        WILLIE ROY JENKINS,
                                                               Appellant
                                                    v.



                                        THE STATE OF TEXAS,
                                                               Appellee


                          On direct appeal from the 274th Judicial District Court
                                 Cause No. 10-1063, Hays County, Texas
                                        Honorable Gary L. Steele


                           STATE'S UNOPPOSED THIRD MOTION FOR
                              EXTENSION OF TIME TO FILE BRIEF



       To the Honorable Justices of the Court of Criminal Appeals:

              THE STATE OF TEXAS, by and through the undersigned counsel, moves for

       a third extension of time within which to file its brief on appeal. All facts asserted

       herein are within the personal knowledge of undersigned counsel. See Tex. R. App.

       Proc. 10.2. In support of its request, the State submits the following:

               1.     On May 31, 2013, the appellant was convicted of capital murder
                      in the 274th Judicial District Court of Hays County, Texas, in
                      cause number CR-10-1063, styled State of Texas v. Willie Roy
                      Jenkins. The jury sentenced the appellant to death and appeal to
                      this Court is therefore automatic.
2.   Appellant filed his opening brief on August 26, 2014.

3.   The State's Brief of Appellee was originally due on September
     25, 2014. The Court granted the State's unopposed motion for a
     60-day extension to file its brief by November 24, 2014.

4.   The State filed a second unopposed motion seeking a 75-day
     extension of the briefing date. The Court granted the motion and
     ordered that briefing be filed by Monday, February 9, 2015.

5.   The State submitted its BriefofAppellee for electronic filing, but
     the submission occurred at 12:02:46 a.m. on February 10, 2015,
     which was untimely.

6.   The State is compelled to seek an extension of one additional day
     for filing its brief.

7.   In support of its request, the State relies on the following facts:

     A.     Before midnight on February 9,2015, undersigned counsel
            for the State initiated a transaction with file&servexpress
            to electronically file the Brief of Appellee with the Court.
            There was a short delay while the e-filing system located
            the case and then another delay while the case was updated
            in the system. After making sure the necessary contacts for
            service and manner of service were correct, counsel
            completed the transaction by transmitting the brief for
            electronic filing. Keeping a close eye on the clock, counsel
            believed the transaction had concluded by February 9th.
            Unfortunately, the notification of service evidences the
            brief was actually submitted at 12:02:46 a.m. on February
            10,2015.

     B.     Counsel worked diligently in an effort to have all briefing
            concluded well in advance of the deadline, but was unable
            to do so. In the last week two weeks alone, counsel has
            devoted more than 200 hours to finishing the brief,
                   including working non-stop for almost 36 straight hours
                   that concluded at the time of filing.

            C.     Appellant's attorney, Kerri Anderson Donica, was
                   contacted about the motion and has stated that she does not
                   oppose the Court granting the requested relief.

      WHEREFORE, the State prays the Court grant this third unopposed motion to

extend the filing date to February 10, 2015, and that the Court accept the Brief of

Appellee as timely submitted.

                                Respectfully submitted,

                                /s/ Katherine D. Hayes*
                                KATHERINE D. HAYES
                                Assistant District Attorney Pro Tern
                                Assistant Attorney General
                                SBOT 00796729
*Attorney ofrecord
                                Texas Office of the Attorney General
                                c/o Criminal Appeals Division
                                P. O. Box 12548, Capitol Station
                                Austin, TX 78711-2548
                                (512)936-1400
                                (512) 320-8132 fax
                                katherme.hayes@texasattorneygeneral.gov




                                        -3-
                      CERTIFICATE OF CONFERENCE


      I hereby certify that on February 10, 2015, I conferred with Appellant's

counsel, Kerri Anderson Donica, and she is unopposed to the Court granting relief.

                                 /s/ Katherine D. Hayes
                                 Assistant District Attorney Pro Tern
                                 Assistant Attorney General

                         CERTIFICATE OF SERVICE


      I certify that on February 10, 2015, a copy of the foregoing motion was filed

electronically with the Court. Electronic service was complete on that same date on

transmission ofthe document to the serving party's electronic filing service provider.

The following Appellant's counsel were electronically served:

Angela J. Moore                        Kerri Anderson-Donica
310 S. St. Mary's, Suite 1830          301 West Third Ave.
San Antonio, Texas 78205               Corsicana, Texas 75110-4665
Tel.: (210) 227-4450                   Tel:(903) 872-7107
Amoorelaw@aol.com                      kerri (Stkerri doni cal a w .com


                                 /s/ Katherine D. Hayes
                                 Assistant District Attorney Pro Tern
                                 Assistant Attorney General